Citation Nr: 1827976	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-42 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II. 

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Moore, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1991 to June 1991, and had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from April 1977 to April 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the RO in San Juan, Puerto Rico, which reopened and denied service connection for diabetes mellitus, type II and hypertension on the merits.  Since the issuance of the statement of the case (SOC), additional evidence has been received by the Board for which a waiver of initial RO consideration has been provided in writing.  See February 2016 Appellate Brief.  38 U.S.C. § 7105(e) (2012); 38 C.F.R. § 20.1304 (2017).

The Veteran was denied entitlement to service connection for diabetes mellitus and high blood pressure/hypertension in September 2003 and February 2007.  In June 2015, relevant service treatment records (STRs) and service personnel records were associated with the claims file.  Because the newly-associated service records are relevant official service department records that existed at the time of the prior denials but had not been associated with the claims file, VA must reconsider the claims.  38 C.F.R. § 3.156(c) (2015).  These issues have been recharacterized accordingly on the title page.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of diabetes mellitus, type II. 

2.  Diabetes was diagnosed and/or treated during a period of ACDUTRA.

3.  The current diabetes mellitus, type II had its onset in service

4.  The Veteran has a current diagnosis of hypertension.

5.  The Veteran had signs and symptoms of high blood pressure during active service.  

6.  The current hypertension had its onset during active service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for diabetes have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for hypertension have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Legal Authority

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury, not diseases, incurred in or aggravated in the line of duty.  38 U.S.C. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).  VA's General Counsel has interpreted that it was the intention of Congress when it defined active service in 38 U.S.C. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  See VAOPGCPREC 86-90.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.

The Veteran is currently diagnosed with hypertension and diabetes mellitus, type II.  Diabetes mellitus and cardiovascular-renal disease, to include hypertension, are recognized by VA as a "chronic diseases" under 38 C.F.R. § 3.309(a).  However, the presumptive provisions of "chronic" in-service symptoms and "continuous" post service symptoms do not apply to periods of ACDUTRA or INACDUTRA.  See Biggins, 1 Vet. App. at 477-78; Smith v. Shinseki, 24 Vet. App. 40 (2010); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain diseases) for any periods of ACDUTRA and/or INACDUTRA is not appropriate.

The Veteran essentially contends that service connection for diabetes and hypertension is warranted because he developed these disabilities while serving in the Persian Gulf War, and he continues to receive treatment for diabetes and hypertension.  See December 2014 VA Form 9.

Service Connection for Diabetes Mellitus

The Board finds that the Veteran has a current disability of diabetes.  VA treatment records show diagnosis of diabetes mellitus, type II, which has been treated with Glyburide and Metformin.  See, e.g., January 2006, April 2013 VA treatment records. 

After reviewing all the evidence, both lay and medical, the Board finds that the evidence is in relative equipoise on the question of whether the current diabetes mellitus, type II began during a period of active service, to include a period of ACDUTRA; that is, whether diabetes was directly "incurred in" service.  

The Veteran served in the Army National Guard for Puerto Rico from April 1977 to April 2001.  See Military Personnel Records.  A July 1999 VA treatment record reflects that the Veteran complained of problems with frequent urination, drinking lots of water, and feelings of weakness on and off.  The Veteran was diagnosed with diabetes and advised to adhere to a diabetic diet.  During the pendency of the original claim for service connection, the RO issued a formal finding on the unavailability of the Veteran's STRs.  See September 2003 VA Memo.  Since then, previously unavailable clinical treatment records from Army National Guard reflect the Veteran was diagnosed with and treated for uncontrolled diabetes while serving in the National Guard.  See, e.g., January 2001, March 2001 National Guard treatment records.  Military personnel records also show that the Veteran was given a permanent physical profile for diabetes mellitus, type II in January 2001, and that in February 2001 the Medical Duty Review Board found the Veteran unfit for service due to diabetes, as he was unable to comply with duties of his military occupational specialty.  Given the Veteran's 24-year history of service in the Army National Guard and clinical evidence of diagnosis and treatment for diabetes during service in the Army National Guard, the Board has resolved reasonable doubt in the Veteran's favor in finding that the current diabetes mellitus occurred during a period of ACDUTRA.

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for diabetes mellitus, type II is warranted.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.6, 3.102, 3.303(a), (d).

Service Connection for Hypertension

"Hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  See Dorland's Illustrated Medical Dictionary 896 (32d ed. 2012).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note 1.

The Board finds that the Veteran has a current disability of hypertension.  VA treatment records show diagnosis of hypertension, which has been treated with Lisinopril and Enalapril.  See, e.g., December 2001, April 2013 VA treatment records. 

After reviewing all the evidence, both lay and medical, the Board finds that the evidence is in relative equipoise on the question of whether the current hypertension began during active duty service, that is, whether hypertension was directly "incurred in" service.  As noted above, STRs were previously unavailable; however, STRs received during the pendency of the current appeal reflect that the Veteran had signs and symptoms of hypertension during the period of active duty service from January 1991 to June 1991.  The March 1991 Southwest Asia demobilization/redeployment medical evaluation report reflects that the Veteran had an elevated blood pressure reading of 159/78 upon examination.  The April 1991 service re-deployment examination report shows that the Veteran reported a problem with high blood pressure on the report of medical history and the military physician noted that clinical evaluation of the heart/chest was abnormal.  See April 1991 STR.

The evidence of record shows that the Veteran continued to have symptoms of hypertension after release from active duty service in June 1991, as National Guard clinical records dated October 1995 reflect that the Veteran reported symptoms of heart pain, hyperventilation, and shortness of breath upon exertion.  The Veteran was diagnosed with high blood pressure, as blood pressure readings over a period of two weeks were 160/120, 150/110, 140/100, and 130/100.  See October 1995 National Guard treatment records.  Additionally, National Guard treatment records from 2000 to 2001 reflect treatment for hypertension with medications.  See, e.g., January 2000, March 2003 National Guard treatment records.

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for hypertension is warranted.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).


ORDER

Service connection for diabetes mellitus, type II is granted. 

Service connection for hypertension is granted. 



____________________________________________
LAURA COLLINS 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


